MANDATE

THE STATE OF TEXAS

TO THE 38TH JUDICIAL DISTRICT COURT OF UVALDE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 12, 2014, the cause upon appeal to
revise or reverse your judgment between

Uvalde County Hospital Authority, Appellant

V.

Estela R. Garcia, Individually, on behalf of all Wrongful Death Beneficiaries, and on behalf of The Estate of
Juan Garcia, Deceased, Appellee

No. 04-13-00893-CV and Tr. Ct. No. 2013-09-29540-CV

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED as it relates to appellants’ claims regarding the use of
oxygen and the oxygen delivery system, but we DISMISS FOR WANT OF
JURISDICTION appellants’ claims relating to negligent supervision and
training of employees.

    We order that appellees Estela R. Garcia, Individually, on Behalf of all
Wrongful Death Beneficiaries, and on Behalf of The Estate of Juan Garcia,
Deceased, recover their costs of appeal, if any from appellant Uvalde County
Hospital Authority.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on January 21, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-13-00893-CV

                                Uvalde County Hospital Authority

                                                     v.

 Estela R. Garcia, Individually, on behalf of all Wrongful Death Beneficiaries, and on behalf of
                              The Estate of Juan Garcia, Deceased

      (NO. 2013-09-29540-CV IN 38TH JUDICIAL DISTRICT COURT OF UVALDE COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          GAVIN MCINNIS
FILING                             $10.00   E-PAID          JEFFREY JOWERS
MOTION FEE                         $10.00   E-PAID          JEFFREY JOWERS
REPORTER'S RECORD                 $102.00   PAID
FILING                            $100.00   PAID            CLEMENS & SPENCER
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID
STATEWIDE EFILING FEE              $20.00   PAID
CLERK'S RECORD                     $36.75   PAID
INDIGENT                           $25.00   PAID


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this January 21, 2015.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 3853